      Case 1:20-cv-00168-TBM-RPM Document 9 Filed 04/30/21 Page 1 of 3




    IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
                    DISTRICT OF MISSISSIPPI
                      SOUTHERN DIVISION


THE STATE OF MISSISSIPPI,
ex rel. LYNN FITCH, in her
official capacity as Attorney General
of the State ofMississippi,

      Plaintiff,

                                                 Civil Action No. 1:20-cv-168-TBM-RPM

THE PEOPLE’S REPUBLIC OF CHINA,
THE COMMUNIST PARTY OF CHINA,
NATIONAL HEALTH COMMISSION OF
THE PEOPLE’S REPUBLIC OF CHINA,
MINISTRY OF EMERGENCY
MANAGEMENT OF THE PEOPLE’S
REPUBLIC OF CHINA, MINISTRY OF
CIVIL AFFAIRS OF THE PEOPLE’S
REPUBLIC OF CHINA, PEOPLE’S
GOVERNMENT OF HUBEI PROVINCE,
PEOPLE’S GOVERNMENT OF WUHAN
 CITY, WUHAN INSTITUTE OF VIROLOGY,
and CHINESE ACADEMY OF SCIENCES,

      Defendants.


                    MOTION FOR EXTENSION OF TIME


      COMES NOW the Plaintiff, State of Mississippi, ex rel. Lynn Fitch, Attorney

General, and respectfully files this Motion for Extension of Time in which to serve

process, and, in support thereof, would show the following:

1. The Plaintiff filed its Complaint on May 12, 2020.

2. On October 21, 2020, this Court entered an Order to Show Cause. Dkt. #3. The




                                        1 of 3
         Case 1:20-cv-00168-TBM-RPM Document 9 Filed 04/30/21 Page 2 of 3




Court entered the Order “for the purpose of determining whether this lawsuit

should be dismissed without prejudice for the failure to timely serve process.” Id.

3. After the Plaintiff filed its Motion for Extension of Time (Dkt. #3), this Court

granted “an additional 180 days to serve process on the defendants.” Text Only

Order, Nov. 3, 2020.

4. Under the Federal Rules of Civil Procedure, if a defendant is not served within

90 days after the complaint is filed, the court must dismiss the action or order that

service be made within a specified time. Fed. R. Civ. P. 4(m). However, “[t]his

subdivision (m) does not apply to service in foreign countries under Rule 4(f),

4(h)(2), or 4(j)(1), or to service of a notice under Rule 71.1(d)(3)(A).” Id.

5. Defendants in this matter are foreign entities, governments, or instrumentalities

subject to service pursuant to Rule 4(h)(2) or 4(j)(1). Therefore, the time limit under

Rule 4 does not apply to this matter.

6. Plaintiff is working diligently to serve the Defendants pursuant to the applicable

subsections of Rule 4 and 28 U.S.C. § 1608. Because the People’s Republic of China

has objected to articles of the Hague Service Convention1 that allow for service by

mail, Hague procedures must be directly followed by diplomatic channels. See 28

U.S.C. § 1608.

7. The State has employed an international litigation support firm to assist in this

process, although this still may require an additional year.

8. Plaintiff respectfully requests an extension of time to request service on the

Defendants by Chinese authorities in the manner required by the applicable rules

1   China’s declarations can be found at https://www.hcch.net/en/states/authorities/details3/?aid=243.


                                                  2 of 3
      Case 1:20-cv-00168-TBM-RPM Document 9 Filed 04/30/21 Page 3 of 3




and statutes, and the Plaintiff will keep the Court apprised of the status of service

upon the Defendants.

      WHEREFORE,        PREMISES      CONSIDERED,         the   Plaintiff   respectfully

requests that upon consideration of this Motion, the Court grant an extension of

time in which to complete service of process upon the defendants. The Plaintiff

further requests any such other relief as this Court may deem just.


Dated: April 30, 2021                           Respectfully submitted,

                                                LYNN FITCH
                                                ATTORNEY GENERAL
                                                OF THE STATE OF MISSISSIPPI

                                                 /s/ Seth Shannon
                                                Seth Shannon, Miss. Bar No. 103466
                                                Office of the Attorney General
                                                Post Office Box 220
                                                550 High Street
                                                Jackson, Mississippi 39205
                                                Telephone: (769) 237-6406




                                       3 of 3
